Citation Nr: 0601245	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-28 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's claim seeking entitlement 
to service connection for the diabetes mellitus as a result 
of exposure to herbicides

In September 2005, the veteran testified at a Travel Board 
hearing, with the undersigned presiding.  A copy of the 
transcript of the hearing has been associated with the 
veteran's claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence does not establish that 
the conditions of the veteran's service involved duty or 
visitation in the Republic of Vietnam.  

3.  The veteran is not shown to have manifested diabetes 
mellitus in service or for many years thereafter.  

4.  The currently demonstrated diabetes mellitus is not shown 
to be due the exposure to herbicides or other event or 
incident of the veteran's period of service.  




CONCLUSION OF LAW

Diabetes mellitus was not incurred in service, nor may it be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a May 2003 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran and representative were also provided with a copy 
of the appealed rating decision and a June 2004 Statement of 
the Case (SOC).  These documents provided them with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, examination reports, articles, a Westpac Log, 
pictures, a medical study, and lay testimony.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims). 

Factual Background

The veteran's service medical records do not reveal treatment 
for diabetes mellitus.  The veteran's October 1968 medical 
discharge examination noted his urinalysis was negative for 
sugar.  

The veteran's private medical records from January 2003 to 
April 2003 reveal treatment for diabetes, which was diagnosed 
in January 2000.  

The veteran reported for a VA examination in June 2003.  He 
indicated that he was diagnosed with type 2 diabetes mellitus 
two to three years prior and used Glucophage and Avandia to 
control his blood glucose.  The examiner diagnosed the 
veteran with diabetes mellitus, type 2.  

A June 2005 Request for Information (VA Form 3101) to the 
National Personnel Records Center (NPRC) notes that the 
service personnel file did not reveal whether the veteran 
ever set foot in Vietnam.  However, the reply did note that 
the veteran was aboard the USS Warrington when it sailed in 
Vietnamese waters from November 18, 1966 to December 4, 1966; 
December 26, 1966 to January 26, 1967; February 25, 1967 to 
March 24, 1967; and March 28, 1967 to March 29, 1967.  

The veteran submitted a Westpac Log ("Log") which described 
the movements of the USS Warrington from October 1966 to May 
1967.  The Log reported that the USS Warrington took on fuel 
and water on October 7, 1966 at Guantanamo Bay, Cuba.  The 
ship entered the combat zone on November 19, 1966.  It 
proceeded in company with USS Mullany commencing duty in 
Operation Sea Dragon on November 21, 1966.  The Log reported 
that the mission was the interdiction of coastal traffic 
engaged in supplying the Viet Cong to the south.  The 
Warrington delivered a fisherman and his son to the Naval 
Support Activity, Da Nang on December 4, 1996, after they 
were rescued from their tiny boat, having been adrift for six 
days in a monsoon storm.    

The Log also reported that on the morning of January 19, 
1967, the USS Warrington was detached and proceeded to its 
Naval Gunfire Support station in the II Corps area, South 
Vietnam.  On February 24, 1967 the USS Warrington headed for 
the Gulf of Tonkin to plane guard for the USS Ticonderoga.  
The USS Warrington detached on March 10, 1967 to provide 
gunfire support in the III Corps area near the Saigon River.  
On March 12, the ship moved through the mouth of the Saigon 
River for gunfire missions, and during the week, provided 
gunfire up in the river.   Upon the USS Warrington's 
departure on March 21, 1967, it provided blocking fire to 
separate two enemy battalions as US and Australian troops 
were flown in by helicopter to complete the attack.  

During the veteran's September 2005 hearing he testified that 
he served on aboard the USS Warrington in the Republic of 
Vietnam from 1966 to 1967.  He reported that the USS 
Warrington was tied up alongside of swift boats many times, 
but he never actually stepped onto one.  He also indicated 
that he never set foot in Vietnam, but was as close to land 
as he could be without touching land.  He reported that he 
was not sure where the water he drank while aboard the ship 
had come from.  He reported that when the USS Warrington was 
on patrol it would go up through the Saigon River and there 
were evenings when he could have thrown a rock over to the 
jungles or the beach from the USS Warrington.  He reported 
that he was first diagnosed with diabetes in 2000.  

In addition to his testimony, the veteran submitted an 
Australian study of Australian veterans who served with the 
Royal Australian Navy (RAN) and were deployed on ships that 
were on coastal patrols off Vietnam or were engaged in 
transporting troops or materials to Vietnam from Australia.  
These vessels were often in water that was likely to have 
been contaminated with residues from the herbicide spraying 
of inland and coastal areas.  This report included a study 
about the mortality rates in Vietnam-era veterans from 
Australia who consumed water distilled from potentially 
contaminated sources.  

Relevant Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service. 38 C.F.R. § 
3.303(d) (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2005).  

Additionally, a veteran who had active service in the 
Republic of Vietnam during the period from January 9, 1962, 
to May 7, 1975, is presumed to have been exposed to an 
herbicide agent during that service.  When such a veteran 
develops diabetes to a degree of 10 percent or more, the 
disorder shall be presumed to have been incurred during 
service, unless rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), (d), 3.309(e) (2005).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  The VA General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam," a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  Similarly, in another precedent opinion, the VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

Even if an appellant is found not entitled to a regulatory 
presumption of exposure for service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis. See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2003).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.


Analysis

The veteran is seeking service connection for diabetes 
mellitus.  He contends that he was exposed to herbicides 
while on the USS Warrington because he was so close to the 
shores of Vietnam, and that his exposure to those 
contaminants led to the development of diabetes mellitus.  

The benefits administered by VA are prescribed by statute and 
regulation, as in this case set forth above.  The Board is 
not an equitable body that is free to disregard the statutes 
or regulations promulgated that define the scope of benefits 
provided.  As noted above, where a veteran served in Vietnam 
during the Vietnam era, he shall be presumed to have been 
exposed during such service to the herbicide Agent Orange.  
In this regard, the Secretary of VA has concluded that the 
phrase "service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).

Here, the records submitted by the veteran indicate that the 
USS Warrington was present in the waters offshore of the 
Republic of Vietnam during the time the veteran served 
aboard.  In order to presume that exposure to herbicides did 
occur, however, the evidence must show that the conditions of 
the veteran's service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  
During the veteran's September 2005 hearing he reported that 
he did not step foot in Vietnam.  Moreover, a request to NPRC 
fails to established his physical presence in Vietnam. 
Therefore, it cannot be presumed he was exposed to herbicide 
agents during his service, and entitlement to service 
connection for diabetes mellitus is not warranted pursuant to 
38 C.F.R. § 3.309(e) (2005).  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6).

Although the veteran does not fall within the above 
presumptive provisions, he is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  

The veteran does not contend that his diabetes arose in 
service, and his available service medical records are 
negative for any findings related to the condition.  In 
addition, the post-service medical records associated with 
the claims folder show the first indication of diabetes is in 
2000, which is approximately 32 years after his discharge 
from service.  Thus, service connection on a direct or 
presumptive basis as a chronic condition is not warranted.

In support of his contention that he was exposed to Agent 
Orange, the appellant submitted a copy of a December 2002 
report prepared for the Australian Department of Veterans 
Affairs.  The report is titled Examination of the Potential 
Exposure of Royal Australian Navy (RAN) Personnel to 
Polychlorinated Dibenzodioxins and Polychlorinated 
Dibenzofurans via Drinking Water.  The executive summary 
states that studies of Australian Vietnam veterans revealed 
greater than expected mortality, with the highest overall 
levels of mortality occurring among the RAN.  It states that 
in RAN veterans, exposure to chemicals such as 
tetrachlorodibenzodioxin was unlikely to be related to 
overhead spraying or other forms of direct contact.

The executive summary states that overall the findings of the 
study demonstrate that evaporative distillation of water does 
not remove but rather enriches certain contaminants such as 
dioxins in drinking water.  It goes on to say that the study 
provided some evidence that use in the distillation process 
of water contaminated with tetrachlorodibenzodioxin would 
result in contamination of potable water and subsequent 
ingestion by sailors on board ships was thus a vector for 
exposure to these chemicals.  The study states that while it 
was unlikely that accurate exposure of the personnel on board 
ships could be estimated, the study findings suggested that 
the personnel on board ships were exposed to biologically 
significant quantities of dioxins.

Further review of the study report shows that the study 
considered RAN ships and small army ships on which potable 
water was produced by evaporative distillation of collected 
water.  The water was collected from estuarine waters and 
near-shore marine waters that received runoff from areas that 
had been sprayed with Agent Orange and arsenical herbicides 
(Agent Blue).  The calculations for the study were based on 
some of the first analytical results from fish samples that 
were caught during the early 1970s in contaminated waters 
from Vietnam.  It was also noted that the study pertained to 
a troop carrier and supply vessel which served "for 
substantial periods in estuarine waters in Vietnam." 

In regard to the Australian study the veteran submitted, the 
Board emphasizes that a study with specific parameters 
concerning Australian veterans offers no proof that this 
veteran was ever exposed to herbicides in service.  The 
Westpac Log provided by the veteran notes only that it took 
on water at Guantanamo Bay, Cuba.  Despite indications of 
refueling in the Log, there is no mention of how or where the 
drinking water was obtained.  Moreover, the veteran was 
unable to recall where his drinking water on board ship came 
from.  It would be mere speculation to conclude that the 
activities of the USS Warrington so closely mirrored that of 
the RAN ships in the study to render that study probative in 
this case.  See 38 C.F.R. § 3.102 (By reasonable doubt is 
meant ... a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.)

In summary, notwithstanding the sincere beliefs of the 
veteran, for the reasons and bases set forth above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's diabetes mellitus was incurred in 
or aggravated by his military service, to include exposure to 
herbicides during service.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


